   Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 1 of 25 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

KERYX BIOPHARMACEUTICALS, INC.                    )
and PANION & BF BIOTECH, INC.,                    )
                                                  )
                       Plaintiffs,                )
                                                  )
               v.                                 )   C.A. No. ______________
                                                  )
TEVA PHARMACEUTICALS USA, INC.                    )
and TEVA PHARMACEUTICAL                           )
INDUSTRIES LIMITED,                               )
                                                  )
                       Defendants.                )

                       COMPLAINT FOR PATENT INFRINGMENT

       Plaintiffs Keryx Biopharmaceuticals, Inc. (“Keryx”) and Panion & BF Biotech, Inc.

(“Panion”) (collectively, “Plaintiffs”), by their undersigned attorneys, for their Complaint against

Defendants Teva Pharmaceuticals USA, Inc. (“Teva USA”) and Teva Pharmaceuticals Industries

Limited (“Teva Ltd.”) (collectively, “Teva” or “Defendants”), allege as follows:

                                      Nature of the Action

       1.      This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. §100, et seq., as well as the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02,

arising from Teva’s submission of Abbreviated New Drug Application (“ANDA”) No. 212563

(“Teva’s ANDA”) to the United States Food and Drug Administration (“FDA”) seeking approval

to commercially market generic versions of Keryx’s AURYXIA® (Ferric Citrate) Tablets (“Teva’s

Proposed Product”) prior to the expiration of United States Patent Nos. 7,767,851 (the “’851

patent”); 8,093,423 (the “’423 patent”); 8,299,298 (the “’298 patent”); 8,338,642 (the “’642

patent”); 8,609,896 (the “’896 patent”); 8,754,257 (the “’257 patent”); 8,754,258 (the “’258

patent”); 8,846,976 (the “’976 patent”); 8,901,349 (the “’349 patent”); 9,050,316 (the “’316
   Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 2 of 25 PageID #: 2



patent”); 9,328,133 (the “’133 patent”); 9,387,191 (the “’191 patent”); and 9,757,416 (the “’416

patent”) (collectively, the “patents-in-suit”), owned by Plaintiffs.

                                            The Parties

          2.   Plaintiff Keryx is a corporation organized and existing under the laws of

Delaware with a principal place of business at One Marina Park Drive, Twelfth Floor, Boston,

Massachusetts 02210.

          3.   Plaintiff Panion is a corporation organized and existing under the laws of Taiwan,

with its principal place of business at 16F No. 3, Yuanqu Street, Nangang District, Taipei,

Taiwan.

          4.   On information and belief, Teva USA is a corporation organized and existing

under the laws of Delaware, with its principal place of business at 1090 Horsham Road, North

Wales, Pennsylvania 19454.

          5.   On information and belief, Teva Ltd. is a company organized and existing under

the laws of Israel, having a principal place of business at 5 Basel Street, Petach Tikva 49131

Israel.

          6.   On information and belief, Teva USA is a wholly owned subsidiary of Teva Ltd.

          7.   On information and belief, Teva is in the business of marketing, distributing,

and/or selling pharmaceutical drugs, including generic pharmaceutical drugs manufactured by

Teva, throughout the United States, including in this Judicial District.

          8.   On information and belief, Teva USA, in conjunction with or under the direction

of Teva Ltd., developed Teva’s Proposed Product and/or prepared ANDA No. 212563 for

submission. On information and belief, Teva Ltd. is the owner of DMF No. 29083 that covers

the active pharmaceutical ingredient used in Teva’s Proposed Product. On information and

belief, upon receiving approval of ANDA No. 212563, Teva USA, in conjunction with or under


                                                  2
   Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 3 of 25 PageID #: 3



the direction of Teva Ltd., will manufacture, sell, offer to sell, and/or import Teva’s Proposed

Product in the United States, including in this district.

                                          The Patents-in-Suit

       9.      On August 3, 2010, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’851 patent, entitled, “Ferric Organic Compounds, Uses Thereof and

Methods of Making Same.” The ’851 patent is assigned to Panion. Keryx is the exclusive

licensee of all rights in the ’851 patent that are relevant to this litigation. A copy of the ’851

patent is attached hereto as Exhibit A.

       10.     On January 10, 2012, the USPTO duly and lawfully issued the ’423 patent,

entitled, “Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Method of

Making Same.” The ’423 patent is assigned to Panion. Keryx is the exclusive licensee of all

rights in the ’423 patent that are relevant to this litigation. A copy of the ’423 patent is attached

hereto as Exhibit B.

       11.     On October 30, 2012, the USPTO duly and lawfully issued the ’298 patent,

entitled, “Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Method of

Making Same.” The ’298 patent is assigned to Panion. Keryx is the exclusive licensee of all

rights in the ’298 patent that are relevant to this litigation. A copy of the ’298 patent is attached

hereto as Exhibit C.

       12.     On December 25, 2012, the USPTO duly and lawfully issued the ’642 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’642

patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’642 patent that

are relevant to this litigation. A copy of the ’642 patent is attached hereto as Exhibit D.

       13.     On December 17, 2013, the USPTO duly and lawfully issued the ’896 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’896


                                                   3
   Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 4 of 25 PageID #: 4



patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’896 patent that

are relevant to this litigation. A copy of the ’896 patent is attached hereto as Exhibit E.

       14.     On June 17, 2014, the USPTO duly and lawfully issued the ’257 patent, entitled,

“Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of Making

Same.” The ’257 patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the

’257 patent that are relevant to this litigation. A copy of the ’257 patent is attached hereto as

Exhibit F.

       15.     On June 17, 2014, the USPTO duly and lawfully issued the ’258 patent, entitled,

“Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’258 patent is

assigned to Panion. Keryx is the exclusive licensee of all rights in the ’258 patent that are

relevant to this litigation. A copy of the ’258 patent is attached hereto as Exhibit G.

       16.     On September 30, 2014, the USPTO duly and lawfully issued the ’976 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’976

patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’976 patent that

are relevant to this litigation. A copy of the ’976 patent is attached hereto as Exhibit H.

       17.     On December 2, 2014, the USPTO duly and lawfully issued the ’349 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’349

patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’349 patent that

are relevant to this litigation. A copy of the ’349 patent is attached hereto as Exhibit I.

       18.     On June 9, 2015, the USPTO duly and lawfully issued the ’316 patent, entitled,

“Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of Making

Same.” The ’316 patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the




                                                  4
   Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 5 of 25 PageID #: 5



’316 patent that are relevant to this litigation. A copy of the ’316 patent is attached hereto as

Exhibit J.

       19.     On May 3, 2016, the USPTO duly and lawfully issued the ’133 patent, entitled,

“Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’133 patent is

assigned to Panion. Keryx is the exclusive licensee of all rights in the ’133 patent that are

relevant to this litigation. A copy of the ’133 patent is attached hereto as Exhibit K.

       20.     On July 12, 2016, the USPTO duly and lawfully issued the ’191 patent, entitled,

“Ferric Citrate Dosage Forms.” The ’191 patent is assigned to Keryx. A copy of the ’191 patent

is attached hereto as Exhibit L.

       21.     On September 12, 2017, the USPTO duly and lawfully issued the ’416 patent,

entitled “Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of

Making Same.” The ’416 patent is assigned to Panion. Keryx is the exclusive licensee of all

rights in the ’416 patent that are relevant to this litigation. A copy of the ’416 patent is attached

hereto as Exhibit M.

                         The AURYXIA® (Ferric Citrate) Drug Product

       22.     Keryx holds an approved New Drug Application (“NDA”) under Section 505(a)

of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for ferric citrate,

210 mg tablets (NDA No. 205874), which it sells under the trade name AURYXIA®. AURYXIA® is

an orally available, absorbable, iron-based medicine.       AURYXIA® is FDA-approved for the

control of serum phosphorus levels in adult patients with chronic kidney disease (“CKD”) on

dialysis, and for the treatment of iron deficiency anemia in adult patients with CKD not on

dialysis. The claims of the patents-in-suit cover, inter alia, novel forms of ferric citrate, methods

of controlling phosphate retention, methods of decreasing serum calcium levels, and methods of

treating hyperphosphatemia.


                                                 5
   Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 6 of 25 PageID #: 6



        23.    Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patents-in-

suit are listed in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”), with respect to AURYXIA®.

Jurisdiction and Venue

        24.    This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

        25.    On information and belief, Teva USA, with the participation of Teva Ltd., has

submitted, caused to be submitted, or aided and abetted in the preparation of Teva’s ANDA. On

information and belief, upon FDA approval of Teva’s ANDA, Teva USA, with the participation

of Teva Ltd., intends to commercially manufacture, import, market, offer for sale, and/or sell

Teva’s Proposed Product throughout the United States including in this District.

        26.    This Court has personal jurisdiction over Teva USA for the reason that, inter alia,

Teva USA is incorporated in this State. On information and belief, Teva USA’s registered agent

in the State of Delaware is Corporate Creations Network Inc. located at 3411 Silverside Road,

Tatnall Building Suite 104, Wilmington, Delaware 19810. On information and belief, Teva USA

holds Pharmacy Wholesale Licenses from the State of Delaware under License Nos. A4-

0001447 and -0001468 and Distributor/Manufacturer Licenses for Controlled Substances from

the State of Delaware under License Nos. DM-0007115 and -0006546. On information and

belief, Teva USA purposefully has conducted and continues to conduct business in this Judicial

District.

        27.    On information and belief, Teva USA is in the business of, among other things,

manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,

including generic drug products, throughout the United States, including in this Judicial District.

On information and belief, this Judicial District will be a destination for the generic drug product


                                                 6
   Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 7 of 25 PageID #: 7



described in Teva’s ANDA. On information and belief, Teva USA also prepares and/or aids in

the preparation and submission of ANDAs to the FDA.

       28.     This Court has personal jurisdiction over Teva Ltd. because, inter alia, it: (1) has

purposefully availed itself of the privilege of doing business in Delaware, including directly or

indirectly through its subsidiary, agent, and/or alter ego, Teva USA, a company that is

incorporated in the State of Delaware and holds licenses with the State of Delaware as pharmacy

wholesaler and distributor/manufacturer of controlled substances; and (2) maintains extensive

and systematic contacts with the State of Delaware, including the marketing, distribution, and/or

sale of generic pharmaceutical drugs in Delaware including through, directly or indirectly, Teva

USA.

       29.     Teva Ltd.’s Securities and Exchange Commission Form 10-K filing states that it

is “the leading generic drug company in the United States” and that it markets “over 500 generic

prescription and OTC products in more than 1,800 dosage strengths and packaging sizes,

including oral solid dosage forms, injectable products, inhaled products, liquids, ointments and

creams.” Teva Ltd. Securities and Exchange Commission Form 10-K (for the fiscal year ended

December 31, 2017) (“Teva Ltd. Form 10-K”) at 6. The Teva Ltd. Form 10-K further states that

its annual “[r]evenues of generic medicines in the United States, [its] largest generics market,

were $5.0 billion . . . .” Id. at 61. It further states that Teva Ltd.’s “generic medicines pipeline in

the United States includes, as of December 31, 2017, 343 product applications awaiting FDA

approval, including 84 tentative approvals.” Id. at 64.

       30.     On information and belief, Teva USA and Teva Ltd. work in concert with respect

to the regulatory approval, manufacturing, marketing, sale, and distribution of generic

pharmaceutical products throughout the United States, including in this Judicial District.




                                                  7
   Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 8 of 25 PageID #: 8



       31.     On information and belief, Teva USA acts at the direction, and for the benefit, of

Teva Ltd., and is controlled and/or dominated by Teva Ltd.

       32.     On information and belief, Teva USA and Teva Ltd. operate as a single integrated

business.

       33.     On information and belief, both Teva USA and Teva Ltd. have previously been

sued in this Judicial District and have not challenged personal jurisdiction. See, e.g., Insys

Therapeutics, Inc., et al. v. Teva Pharmaceuticals USA, Inc., et al., No. 18-1308-CFC (D.Del.).

       34.     Teva USA and Teva Ltd. have further availed themselves of the jurisdiction of

this Court by previously initiating litigation in this Judicial District. See, e.g., Teva

Pharmaceuticals USA, Inc., et al. v. Mylan Pharmaceuticals Inc., No. 17-0249-GMS (D. Del.),

and Teva Pharmaceuticals USA, Inc. v. Doctor Reddy’s Labs., Ltd.,             No. 16-1267-GMS

(D. Del.).

       35.     In the alternative, this Court has personal jurisdiction over Teva Ltd. because the

requirements of Federal Rule of Civil Procedure 4(k)(2) are met as (a) Plaintiffs’ claims arise

under federal law; (b) Teva Ltd. is a foreign defendant not subject to general personal

jurisdiction in the courts of any state; and (c) Teva Ltd. has sufficient contacts with the United

States as a whole, including, but not limited to, preparing and submitting ANDAs to the FDA

and/or manufacturing, importing, offering to sell, and/or selling pharmaceutical products that are

distributed throughout the United States, such that this Court’s exercise of jurisdiction over Teva

Ltd. satisfies due process.

       36.     Venue is proper for Teva Ltd. pursuant to 28 U.S.C. §§ 1391(c)(3) and 1400(b)

including because, inter alia, Teva Ltd. is a foreign corporation.




                                                 8
   Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 9 of 25 PageID #: 9



       37.     Venue is proper for Teva USA in this Judicial District pursuant to 28 U.S.C.

§ 1400(b) because Teva USA is incorporated in this district.

       38.     On information and belief, both Teva USA and Teva Ltd. have been previously

sued in this Judicial District and have not challenged venue. See, e.g., Insys Therapeutics, Inc., et

al. v. Teva Pharmaceuticals USA, Inc., et al., No. 18-1308-CFC (D.Del.).

                                  Acts Giving Rise to This Suit

       39.     Pursuant to Section 505 of the FFDCA, Teva USA filed Teva’s ANDA seeking

approval to engage in the commercial manufacture, use, offer for sale, sale, or importation into

the United States of Teva’s Proposed Product before the patents-in-suit expire.

       40.     On information and belief, following FDA approval of Teva’s ANDA, Teva will

manufacture, use, offer to sell, or sell Teva’s Proposed Product throughout the United States, or

import such generic products into the United States.

       41.     On information and belief, in connection with the filing of its ANDA as described

above, Teva provided a written certification to the FDA, as called for by Section 505 of the

FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), (“Teva’s Paragraph IV Certification”) alleging that

the claims of the patents-in-suit are invalid, unenforceable, and/or will not be infringed by the

activities described in Teva’s ANDA.

       42.     No earlier than November 5, 2018, Teva sent written notice of its Paragraph IV

Certification to Plaintiffs (“Teva’s Notice Letter”). Teva’s Notice Letter alleged that the claims

of the patents-in-suit are invalid and/or will not be infringed by the activities described in Teva’s

ANDA. Teva’s Notice Letter also informed Plaintiffs that Teva seeks approval to market Teva’s

Proposed Product before the patents-in-suit expire.

       43.     In Teva’s Notice Letter, Teva offered to provide access to certain confidential

information and materials within Teva’s ANDA pursuant to 21 U.S.C. § 355(j)(5)(C)(i)(III).


                                                 9
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 10 of 25 PageID #: 10



Teva’s offer of confidential access was conditioned on terms identified in Teva’s Notice Letter.

The terms and conditions of Teva’s offer of confidential access were unreasonable and beyond

those that would apply under a protective order. The restrictions Teva has placed on access to its

ANDA contravene 21 U.S.C. § 355(j)(5)(C)(i)(III). The parties did not reach an agreement on

the terms of such confidential access. To date, Teva has not provided any portion of its ANDA

to Plaintiffs.

        44.      This Complaint is being filed before expiration of the forty-five days from the

date Plaintiffs received Teva’s Notice Letter.

                             Count I: Infringement of the ’851 Patent

        45.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        46.      Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’851 patent, constitutes infringement of one or more of the claims of the ’851

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        47.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’851 patent.

        48.      Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’851 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the

United States.

        49.      Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’851 patent is not enjoined.

        50.      Plaintiffs do not have an adequate remedy at law.


                                                   10
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 11 of 25 PageID #: 11



        51.     This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count II: Infringement of the ’423 Patent

        52.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        53.     Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’423 patent, constitutes infringement of one or more of the claims of the ’423

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1-7.

        54.     A justiciable controversy exists between the parties hereto as to the infringement

of the ’423 patent.

        55.     Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

induce infringement of one or more claims of the ’423 patent under 35 U.S.C. § 271(b),

including at least claims 1-7, by making, using, offering to sell, selling, and/or importing Teva’s

Proposed Product in the United States. On information and belief, upon FDA approval of Teva’s

ANDA, Teva will intentionally encourage acts of direct infringement with knowledge of the ’423

patent and with knowledge that its acts are encouraging infringement.

        56.     Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

contributorily infringe one or more claims of the ’423 patent under 35 U.S.C. § 271(c), including

at least claims 1-7, by making, using, offering to sell, selling, and/or importing Teva’s Proposed

Product in the United States. On information and belief, Teva knew and knows that Teva’s

Proposed Product is designed for a use that infringes one or more claims of the ’423 patent, and

Teva’s Proposed Product lacks a substantial non-infringing use.




                                                 11
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 12 of 25 PageID #: 12



        57.      Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’423 patent is not enjoined.

        58.      Plaintiffs do not have an adequate remedy at law.

        59.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count III: Infringement of the ’298 Patent

        60.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        61.      Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’298 patent, constitutes infringement of one or more of the claims of the ’298

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        62.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’298 patent.

        63.      Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’298 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the

United States.

        64.      Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’298 patent is not enjoined.

        65.      Plaintiffs do not have an adequate remedy at law.

        66.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.




                                                   12
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 13 of 25 PageID #: 13



                           Count IV: Infringement of the ’642 Patent

        67.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        68.     Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’642 patent, constitutes infringement of one or more of the claims of the ’642

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 8-10, and 17-18.

        69.     A justiciable controversy exists between the parties hereto as to the infringement

of the ’642 patent.

        70.     Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’642 patent under 35 U.S.C. § 271(a), including at least claims

1 and 10, by making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in

the United States.

        71.     Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

induce infringement of one or more claims of the ’642 patent under 35 U.S.C. § 271(b),

including at least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or

importing Teva’s Proposed Product in the United States. On information and belief, upon FDA

approval of Teva’s ANDA, Teva will intentionally encourage acts of direct infringement with

knowledge of the ’642 patent and with knowledge that its acts are encouraging infringement.

        72.     Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

contributorily infringe one or more claims of the ’642 patent under 35 U.S.C. § 271(c), including

at least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or importing Teva’s

Proposed Product in the United States. On information and belief, Teva knew and knows that




                                                 13
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 14 of 25 PageID #: 14



Teva’s Proposed Product is designed for a use that infringes one or more claims of the ’642

patent, and Teva’s Proposed Product lacks a substantial non-infringing use.

        73.      Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’642 patent is not enjoined.

        74.      Plaintiffs do not have an adequate remedy at law.

        75.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                             Count V: Infringement of the ’896 Patent

        76.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        77.      Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’896 patent, constitutes infringement of one or more of the claims of the ’896

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        78.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’896 patent.

        79.      Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’896 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the

United States.

        80.      Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’896 patent is not enjoined.

        81.      Plaintiffs do not have an adequate remedy at law.




                                                   14
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 15 of 25 PageID #: 15



        82.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count VI: Infringement of the ’257 Patent

        83.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        84.      Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’257 patent, constitutes infringement of one or more of the claims of the ’257

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        85.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’257 patent.

        86.      Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’257 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the

United States.

        87.      Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’257 patent is not enjoined.

        88.      Plaintiffs do not have an adequate remedy at law.

        89.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count VII: Infringement of the ’258 Patent

        90.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.




                                                   15
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 16 of 25 PageID #: 16



        91.      Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’258 patent, constitutes infringement of one or more of the claims of the ’258

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        92.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’258 patent.

        93.      Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’258 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the

United States.

        94.      Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’258 patent is not enjoined.

        95.      Plaintiffs do not have an adequate remedy at law.

        96.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count VIII: Infringement of the ’976 Patent

        97.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        98.      Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’976 patent, constitutes infringement of one or more of the claims of the ’976

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        99.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’976 patent.


                                                   16
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 17 of 25 PageID #: 17



        100.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

induce infringement of one or more claims of the ’976 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Teva’s

Proposed Product in the United States. On information and belief, upon FDA approval of Teva’s

ANDA, Teva will intentionally encourage acts of direct infringement with knowledge of the ’976

patent and with knowledge that its acts are encouraging infringement.

        101.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

contributorily infringe one or more claims of the ’976 patent under 35 U.S.C. § 271(c), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Teva’s Proposed

Product in the United States. On information and belief, Teva knew and knows that Teva’s

Proposed Product is designed for a use that infringes one or more claims of the ’976 patent, and

Teva’s Proposed Product lacks a substantial non-infringing use.

        102.    Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’976 patent is not enjoined.

        103.    Plaintiffs do not have an adequate remedy at law.

        104.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count IX: Infringement of the ’349 Patent

        105.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        106.    Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’349 patent, constitutes infringement of one or more of the claims of the ’349

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.


                                                   17
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 18 of 25 PageID #: 18



        107.    A justiciable controversy exists between the parties hereto as to the infringement

of the ’349 patent.

        108.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

induce infringement of one or more claims of the ’349 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Teva’s

Proposed Product in the United States. On information and belief, upon FDA approval of Teva’s

ANDA, Teva will intentionally encourage acts of direct infringement with knowledge of the ’349

patent and with knowledge that its acts are encouraging infringement.

        109.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

contributorily infringe one or more claims of the ’349 patent under 35 U.S.C. § 271(c), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Teva’s Proposed

Product in the United States. On information and belief, Teva knew and knows that Teva’s

Proposed Product is designed for a use that infringes one or more claims of the ’349 patent, and

Teva’s Proposed Product lacks a substantial non-infringing use.

        110.    Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’349 patent is not enjoined.

        111.    Plaintiffs do not have an adequate remedy at law.

        112.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count X: Infringement of the ’316 Patent

        113.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        114.    Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the


                                                   18
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 19 of 25 PageID #: 19



expiration of the ’316 patent, constitutes infringement of one or more of the claims of the ’316

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1 and 12.

        115.    A justiciable controversy exists between the parties hereto as to the infringement

of the ’316 patent.

        116.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

induce infringement of one or more claims of the ’316 patent under 35 U.S.C. § 271(b),

including at least claims 1 and 12, by making, using, offering to sell, selling, and/or importing

Teva’s Proposed Product in the United States. On information and belief, upon FDA approval of

Teva’s ANDA, Teva will intentionally encourage acts of direct infringement with knowledge of

the ’316 patent and with knowledge that its acts are encouraging infringement.

        117.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

contributorily infringe one or more claims of the ’316 patent under 35 U.S.C. § 271(c), including

at least claims 1 and 12, by making, using, offering to sell, selling, and/or importing Teva’s

Proposed Product in the United States. On information and belief, Teva knew and knows that

Teva’s Proposed Product is designed for a use that infringes one or more claims of the ’316

patent, and Teva’s Proposed Product lacks a substantial non-infringing use.

        118.    Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’316 patent is not enjoined.

        119.    Plaintiffs do not have an adequate remedy at law.

        120.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count XI: Infringement of the ’133 Patent

        121.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.


                                                   19
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 20 of 25 PageID #: 20



       122.    Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’133 patent, constitutes infringement of one or more of the claims of the ’133

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 8-10, and 17-18.

       123.    A justiciable controversy exists between the parties hereto as to the infringement

of the ’133 patent.

       124.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’133 patent under 35 U.S.C. § 271(a), including at least claims

1 and 10, by making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in

the United States.

       125.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

induce infringement of one or more claims of the ’133 patent under 35 U.S.C. § 271(b),

including at least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or

importing Teva’s Proposed Product in the United States. On information and belief, upon FDA

approval of Teva’s ANDA, Teva will intentionally encourage acts of direct infringement with

knowledge of the ’133 patent and with knowledge that its acts are encouraging infringement.

       126.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

contributorily infringe one or more claims of the ’133 patent under 35 U.S.C. § 271(c), including

at least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or importing Teva’s

Proposed Product in the United States. On information and belief, Teva knew and knows that

Teva’s Proposed Product is designed for a use that infringes one or more claims of the ’133

patent, and Teva’s Proposed Product lacks a substantial non-infringing use.




                                                20
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 21 of 25 PageID #: 21



        127.    Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’133 patent is not enjoined.

        128.    Plaintiffs do not have an adequate remedy at law.

        129.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count XII: Infringement of the ’191 Patent

        130.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        131.    Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’191 patent, constitutes infringement of one or more of the claims of the ’191

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 6, 11 and 16.

        132.    A justiciable controversy exists between the parties hereto as to the infringement

of the ’191 patent.

        133.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’191 patent under 35 U.S.C. § 271(a), including at least claims

1, 6, 11 and 16, by making, using, offering to sell, selling, and/or importing Teva’s Proposed

Product in the United States.

        134.    Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’191 patent is not enjoined.

        135.    Plaintiffs do not have an adequate remedy at law.

        This case is an exceptional one, and Plaintiffs are entitled to an award of their reasonable

attorneys’ fees under 35 U.S.C. § 285.




                                                   21
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 22 of 25 PageID #: 22



                          Count XIII: Infringement of the ’416 Patent

        136.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        137.    Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’416 patent, constitutes infringement of one or more of the claims of the ’416

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 12, 23, and 30.

        138.    A justiciable controversy exists between the parties hereto as to the infringement

of the ’416 patent.

        139.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

induce infringement of one or more claims of the ’416 patent under 35 U.S.C. § 271(b),

including at least claims 1, 12, 23, and 30, by making, using, offering to sell, selling, and/or

importing Teva’s Proposed Product in the United States. On information and belief, upon FDA

approval of Teva’s ANDA, Teva will intentionally encourage acts of direct infringement with

knowledge of the ’416 patent and with knowledge that its acts are encouraging infringement.

        140.    Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

contributorily infringe one or more claims of the ’416 patent under 35 U.S.C. § 271(c), including

at least claims 1, 12, 23 and 30, by making, using, offering to sell, selling, and/or importing

Teva’s Proposed Product in the United States. On information and belief, Teva knew and knows

that Teva’s Proposed Product is designed for a use that infringes one or more claims of the ’416

patent, and Teva’s Proposed Product lacks a substantial non-infringing use.

        141.    Plaintiffs will be substantially and irreparably damaged and harmed if Teva’s

infringement of the ’416 patent is not enjoined.

        142.    Plaintiffs do not have an adequate remedy at law.


                                                   22
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 23 of 25 PageID #: 23



       143.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.       A Judgment that Teva has infringed the patents-in-suit by submitting ANDA

No. 212563 to the FDA;

       B.       A Judgment that Teva has infringed, and that Teva’s commercial manufacture,

use, offer to sell, sale, or importation of Teva’s Proposed Product will infringe one or more

claims of the patents-in-suit;

       C.       An Order that the effective date of FDA approval of ANDA No. 212563 be a date

which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

exclusivity to which Plaintiffs are or become entitled;

       D.       Preliminary and permanent injunctions enjoining Teva and its officers, agents,

attorneys and employees, and those acting in concert with them, from making, using, offering to

sell, selling, or importing Teva’s Proposed Product until after the expiration of the patents-in-suit

or any later expiration of exclusivity to which Plaintiffs are or become entitled;

       E.       A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Teva, its officers, agents, attorneys and employees, and those acting in privity or

concert with them, from practicing the devices, compositions, formulations, and methods of use

and administration claimed in the patents-in-suit, or from actively inducing or contributing to the

infringement of claims of the patents-in-suit, until after the expiration of the patents-in-suit or

any later expiration of exclusivity to which Plaintiffs are or become entitled;




                                                  23
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 24 of 25 PageID #: 24



       F.      A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Teva’s Proposed Product will directly infringe, induce,

and/or contribute to infringement of the patents-in-suit;

       G.      To the extent that Teva has committed any acts with respect to the devices,

compositions, formulations, and methods of use and administration claimed in the patents-in-

suit, other than those acts expressly exempted by 35 U.S.C. § 271(e)(1), a Judgment awarding

Plaintiffs damages for such acts;

       H.      If Teva engages in the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Teva’s Proposed Product prior to the expiration of the

patents-in-suit, a Judgment awarding damages to Plaintiffs resulting from such infringement,

together with interest;

       I.      A Judgment declaring that the patents-in-suit remain valid and enforceable;

       J.      A Judgment finding that this is an exceptional case pursuant to 35 U.S.C. § 285

and awarding Plaintiffs their attorneys’ fees incurred in this action;

       K.      A Judgment awarding Plaintiffs their costs and expenses incurred in this action;

and

       L.      Such further and other relief as this Court may deem just and proper.




                                                 24
 Case 1:18-cv-02012-LPS Document 1 Filed 12/19/18 Page 25 of 25 PageID #: 25



                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Jack B. Blumenfeld

                                       Jack B. Blumenfeld (#1014)
                                       1201 North Market Street
OF COUNSEL:                            P.O. Box 1347
                                       Wilmington, DE 19899
F. Dominic Cerrito                     (302) 658-9200
Eric C. Stops                          jblumenfeld@mnat.com
Evangeline Shih
Anastasia M. Fernands                  Attorneys for Plaintiffs
Gabriel P. Brier                       Keryx Biopharmaceuticals, Inc. and
Michelle E. Irwin                      Panion & BF Biotech, Inc.
QUINN EMANUEL URQUHART
   & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
(212) 849-7000

December 19, 2018




                                     25
